Exhibit 99.1 Consolidated Financial Statements Response Biomedical Corporation (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP)) March 31, 2011 and 2010 Response Biomedical Corporation Incorporated under the laws of British Columbia CONSOLIDATED BALANCE SHEETS [See Note 1 - Basis of Presentation and Going Concern Uncertainty] (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) March 31, December 31, (Adjusted – note 2 (a)) $ $ ASSETS Current Cash Trade receivables, net Other receivables Inventories [note 5] Prepaid expenses and other Total current assets Long-term prepaid expenses Restricted investments [note 7[iii]] Property, plant and equipment Intangible assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities [note 6] Lease inducements - current portion [note 7] Deferred revenue - current portion [note 8] Total current liabilities Lease inducements [note 7] Deferred revenue [note 8] Commitments and contingencies [note 12] Shareholders’ equity Share capital [note 9[b]] Contributed surplus [note 9[b]] Deficit Total shareholders’ equity See accompanying notes On behalf of the Board: S. Wayne Kay Richard K. Bear Director Director 2 Response Biomedical Corporation CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) Three Months Ended March 31, (Adjusted – note 2 (a)) $ $ REVENUE Product sales [note 13] Cost of sales [note 9[d]] Gross profit on product sales Contract service fees and revenues from collaborative research arrangements [note 13] EXPENSES Research and development [note 9[d]] General and administrative [notes 6, 9[d] and10] Sales and marketing [note 9[d]] OTHER EXPENSES (INCOME) Interest expense [note 7 [iii]] Interest income Foreign exchange loss Loss and comprehensive loss for the period Loss per common share - basic and diluted Weighted average number of common shares outstanding See accompanying notes 3 Response Biomedical Corporation CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) For the three months ended March 31, 2011 and 2010 Total Common Contributed Shareholders' Stock Surplus Deficit Equity [Adjusted - see note 2[a]] $ Balance at December 31, 2010 - Adjusted Net loss - - Stock based compensation expense - [note 9[d]] Balance at March 31, 2011 Total Common Contributed Shareholders' Stock Surplus Deficit Equity [Adjusted - see note 2[a]] $ Balance at December 31, 2009 Net loss - - Exercise of stock options Stock based compensation on exercise of stock options - Stock based compensation expense – [note 9[d]] Balance at March 31, 2010 See accompanying notes 4 Response Biomedical Corporation CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) Three Months Ended March 31, (Adjusted – note 2 (a)) $ $ OPERATING ACTIVITIES Loss for the period Add (deduct) items not involving cash: Amortization of property, plant and equipment Amortization of intangible assets Amortization of deferred lease inducements [note 7] Restricted investments Stock-based compensation [note 9[d]] Changes in non-cash working capital: Trade receivables Other receivables Inventories Prepaid expenses and other Accounts payable and accrued liabilities Deferred revenue Foreign exchange Cash used in operating activities INVESTING ACTIVITIES Purchase of property, plant and equipment Purchase of intangible assets - - Cash used in investing activities FINANCING ACTIVITIES Repayment of repayable lease inducement Proceeds from issuance of common shares from stock options exercised - Cash used in financing activities Effect of changes in foreign currency rates on cash and cash equivalents Decrease in cash during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See accompanying notes 5 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 1. DESCRIPTION OF BUSINESS, BASIS OF PRESENTATION AND GOING CONCERN UNCERTAINTY Response Biomedical Corporation (the “Company”) was incorporated on August 20, 1980 under the predecessor to the Business Corporations Act (British Columbia).The Company is engaged in the research, development, commercialization and distribution of diagnostic technologies for the medical point of care (“POC”) and on-site environmental testing markets. POC and on-site diagnostic tests (or assays) are simple, non-laboratory based tests performed using portable hand-held devices, compact desktop analyzers, single-use test cartridges and/or dipsticks.Since 1996, the Company has developed and commercialized a proprietary diagnostic system called RAMP®. The RAMP System is a portable fluorescence immunoassay-based diagnostic technology that combines the performance of a clinical lab with the convenience of a dipstick test - establishing a new paradigm in diagnostic testing. Immunoassays are extremely sensitive and specific tests used to identify and measure small quantities of materials, such as proteins.Any biological molecule and most inorganic materials can be targeted. Accordingly, the RAMP technology is applicable to multiple distinct market segments and many products within those segments.RAMP tests are now commercially available for use in the early detection of heart attack, congestive heart failure, influenza A+B, the respiratory syncytial virus, environmental detection of West Nile Virus, and biodefence applications including the rapid on-site detection of anthrax, smallpox, ricin and botulinum toxin. These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP) on a going concern basis. These policies are consistent with Canadian generally accepted accounting principles (Canadian GAAP) in all material respects for the Company, except as described in Note 14 below. The Company issued its audited annual consolidated financial statements for the year ended December 31, 2010 in accordance with Canadian GAAP and also provided a reconciliation of the differences between Canadian GAAP and U.S. GAAP in Note 17 to those audited annual consolidated financial statements. The change in generally accepted accounting principles is described in Note 2 below. These unaudited interim consolidated financial statements may not include all note disclosures required by U.S. GAAP on an annual basis, and therefore should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2010 filed with the appropriate securities commissions. The results of operations for the three-month periods ended March 31, 2011 and 2010 are not necessarily indicative of the results for the full year. The Company’s inability to generate sufficient cash flows may result in it not being able to continue as a going concern.The Company has sustained continuing losses since its formation and at March 31, 2011, had a deficit of $102,430,449 and has not generated positive cash flow from operations. There is significant uncertainty about the Company’s ability to continue as a going concern. Management has been able, thus far, to finance the operations through a series of equity financings. Management will continue, as appropriate, to seek other sources of financing on favourable terms; however, there are no assurances that any such financing can be obtained on favourable terms, if at all.In view of these conditions, the ability of the Company to continue as a going concern is dependent upon its ability to obtain such financing and, ultimately, on achieving profitable operations.The outcome of these matters cannot be predicted at this time.The consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business. 6 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 1. DESCRIPTION OF BUSINESS, BASIS OF PRESENTATION AND GOING CONCERN UNCERTAINTY (cont’d) The accompanying unaudited consolidated interim financial statements reflect, in the opinion of management, all adjustments (which include reclassifications and normal recurring adjustments) necessary to present fairly the financial position at March 31, 2011 and its results of operations and its cash flows for the periodthen ended and for all such periods presented. 2. SIGNIFICANT ACCOUNTING POLICIES These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP) on a going concern basis. A reconciliation of amounts presented in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) is detailed in Note 14 below. A summary of the significant accounting policies is as follows: (a) Change in generally accepted accounting policies The Company historically prepared its consolidated financial statements in conformity with Canadian GAAP and provided a supplemental reconciliation to U.S. GAAP. Effective January 1, 2011, the Company adopted U.S. GAAP as the reporting standard for its consolidated financial statements. These consolidated interim financial statements, including related notes, have therefore been prepared in accordance with U.S. GAAP. All comparative financial information contained herein has been recast to reflect the Company’s results as if the Company had historically reported in accordance with U.S. GAAP. These adjustments resulted in an increase in deficit of $736,558, a decrease in share capital of $69,288 and an increase in contributed surplus of $805,846 as at January 1, 2011. These differences are outlined in our annual audited consolidated financial statements for the year ended December 31, 2010 in Note 17. A reconciliation of the differences from U.S GAAP to Canadian GAAP is contained in Note 14. (b) Basis of consolidation These consolidated financial statements include the accounts of Response Biomedical Corporation and its wholly-owned subsidiary, Response Biomedical Inc., an active U.S. company with nominal assets and liabilities and no operations of its own. (c) Revenue recognition Product sales are recognized upon the shipment of products to distributors, if a signed contract exists, the sales price is fixed and determinable, collection of the resulting receivables is reasonably assured and any uncertainties with regard to customer acceptance are insignificant.Sales are recorded net of discounts and sales returns. 7 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 2. SIGNIFICANT ACCOUNTING POLICIES (cont’d) Contract service fees are recorded as revenue as the services are performed pursuant to the terms of the contract provided collectability is reasonably assured.Upfront fees from collaborative research arrangements which are non-refundable, require the ongoing involvement of the Company and are directly linked to specific milestones are deferred and amortized into income as services are rendered. Upfront fees from collaborative research arrangements which are non-refundable, require the ongoing involvement of the Company and are not directly linked to specific milestones are deferred and amortized into income on a straight-line basis over the term of ongoing development.Upfront fees from collaborative research arrangements which are refundable are deferred and recognized once the refundability period has lapsed. (d) Stock-based compensation The Company grants stock options to executive officers, directors, employees and consultants pursuant to a stock option plan described in Note 9[c]. The Company uses the fair value method of accounting for all stock-based awards for non-employees and for all stock-based awards to employees that were granted, modified or settled since January 1, 2003.The fair value of stock options is determined using the Black-Scholes option-pricing model, which requires certain assumptions, including future stock price volatility and expected time to exercise.Changes to any of these assumptions could produce different fair values for stock-based compensation. The Company estimates forfeitures in arriving at its stock option expense.These estimates are based on a number of factors and assumptions which are reviewed annually.Changes to these assumptions could result in different stock-based compensation expense in the current and subsequent periods. The Company’s other significant accounting policies are disclosed in Note 2 of its audited consolidated financial statements as at and for the year ended December 31, 2010. Except as mentioned above, there were no significant adoptions or changes in accounting policies since the fiscal year ended December 31, 2010. 3. RECENT ACCOUNTING PRONOUNCEMENTS In 2008, the U.S. Securities and Exchange Commission (SEC) issued a proposed roadmap regarding the potential use of International Financial Reporting Standards (IFRS) by SEC issuers. Under this proposed roadmap, SEC issuers could be required to prepare financial statements under IFRS in fiscal year 2014, 2015 or 2016 depending on the size of the issuer. The roadmap identifies several milestones that the SEC will consider in making its final decision in 2011 about whether to proceed with mandatory adoption on IFRS. The Company expects to adopt IFRS as its reporting standard when the SEC requires its domestic registrants in the U.S. to transition to IFRS. The SEC will make a determination in 2011 regarding the mandatory adoption of IFRS. The Company has not assessed the impact of this potential change on its consolidated financial statements. 8 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 3. RECENT ACCOUNTING PRONOUNCEMENTS (cont’d) Effective December 31, 2010 the Company adopted the provisions of FASB issued SFAS No. 168, The FASB Accounting Standards Codification ("Codification") and the Hierarchy of Generally Accepted Accounting Principles ("SFAS 168") - a replacement of FASB Statement No. 162, The Hierarchy of Generally Accepted Accounting Principles. Under the provisions of SFAS 168, the Codification will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. The rules and interpretive releases of the SEC under authority federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS 168, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In April 2010, the FASB issued ASU No. 2010 — 17 — Revenue Recognition — Milestone Method (Topic 605): Milestone Method of Revenue Recognition. This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for certain research and development transactions. Under this new standard, a company can recognize as revenue consideration that is contingent upon achievement of a milestone in the period in which it is achieved, only if the milestone meets all criteria to be considered substantive. This standard is effective for periods beginning after January 1, 2011. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In October 2009, the FASB provided amendments to the criteria for separating consideration in multiple-deliverable arrangements, established a selling price hierarchy for determining the selling price of a deliverable, and eliminated the residual method of allocation of consideration by requiring that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. FASB also requires expanded disclosures related to multiple-deliverable revenue arrangements, including information about the significant judgments made and changes to those judgments, as well as how the application of the relative selling-price method affects the timing and amount of revenue recognition. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. Effective December 31, 2009, the Company adopted the provisions of ASC 855-10 – Subsequent Events, to establish general standards of accounting for and the disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued.The adoption of ASC 855-10 did not have a material impact on the Company’s consolidated financial statements. 4. FINANCIAL INSTRUMENTS For certain of the Company’s financial instruments, including cash, trade receivables, other receivables, accounts payable and accrued and other liabilities the carrying amounts approximate fair values due to their short-term nature. 9 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 4. FINANCIAL INSTRUMENTS (cont’d) Available-for-sale financial instruments are initially measured at fair value with subsequent changes in fair value recorded in other comprehensive income until the investment is derecognized or impaired at which time the amounts would be recorded in net income.Held-to-maturity investments are measured at amortized cost using the effective interest method with changes in amortized cost recorded to net income.Loans and receivables and other financial liabilities are initially measured at amortized cost with subsequent changes in amortized cost recorded to net income.Transaction costs (except for transaction costs related to held-for-trading financial statements which are expensed as incurred) are included in the carrying amounts of financial instruments as they are carried on the balance sheet. The Company has classified its cash as held-for-trading.Restricted investments are classified as held-to-maturity.Trade receivables and other receivables are classified as loans and receivables.Accounts payable, accrued and other liabilities and repayable leasehold improvement allowance are classified as other financial liabilities. Risks The Company’s activities expose it to various risks including liquidity risk, credit risk and market risks such as currency risk, interest rate risk and other price risk.The Company’s risk management activities are designed to mitigate possible adverse side effects on the Company’s performance with a primary focus on preservation of capital.Risk management activities are managed by the finance and accounting department. There have been no significant changes in risk since the end of December 31, 2010, the last completed fiscal year that would affect the fairness of the presentation of financial data at this date. 5. INVENTORIES March 31, December 31, $ $ Raw materials Work in process Finished goods As at March 31, 2011, the inventory allowance was $129,151 [December 31, 2010 - $43,277]. For the three months ended March 31, 2011, inventory write-downs and obsolescence charges were $39,800 [2010 - $25,861]. 10 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 6. ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities comprise: March 31, 2011 December 31, 2010 $ $ Trade accounts payable Employee related accruals Other accrued liabilities Total Accounts payable and accrued liabilities In accordance with FASB statements 146, included in employee related accruals are costs related to restructuring activities that commenced in September 2010 and completed in March 2011, focusing on a 25% reduction in workforce. Termination Benefits $ Balance at December 31, 2010 254,655 Additional terminations under the plan 125,185 Payments made during the period (129,957) Adjustment for foreign exchange (8,934) Balance as at March 31, 2011 240,949 The liability is measured using fair value at the date of termination benefits at the date of termination. All the termination costs are included in general and administrative expenses on the income statement. 7. LEASE INDUCEMENTS During the year ended December 31, 2007 the Company entered into a 15 year facility lease agreement [Note 12[e][i]].The agreement provides for lease inducements to be provided by the landlord to the Company. Accumulated Net book Cost reduction value $ $ $ March 31, 2011 Rent-Free Inducement [i] Non-Repayable Leasehold Improvement Allowance [ii] Repayable Leasehold Improvement Allowance [iii] 11 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 7. LEASE INDUCEMENTS (cont’d) Accumulated Net book Cost reduction value $ $ $ December 31, 2010 Rent-Free Inducement [i] Non-Repayable Leasehold Improvement Allowance [ii] Repayable Leasehold Improvement Allowance [iii] March 31, December 31, Summarized as to: $ $ Current Portion Rent-Free Inducement [i] Non-Repayable Leasehold Improvement Allowance [ii] Repayable Leasehold Improvement Allowance [iii] Current Portion Long-Term Portion Rent-Free Inducement [i] Non-Repayable Leasehold Improvement Allowance [ii] Repayable Leasehold Improvement Allowance [iii] Long-Term Portion Total The lease inducements disclosed on the consolidated balance sheets as a result of these benefits is comprised of the following: [i] In 2007, the Company negotiated a long-term facility lease agreement which included an eight and one half month rent-free period from May 17, 2007 to February 1, 2008.The lease inducement benefit arising from the rent-free period is being amortized on a straight-line basis over the term of the operating lease as a reduction to rental expense.Amortization expense for the three month period ended March 31, 2011 amounted to $13,569 [2010 - $13,569]. [ii] The Company received a non-repayable allowance for an amount of $1.7 million for expenditures related to general upgrades to the facility.The lease inducement benefit arising from the non-repayable leasehold improvement allowance is being amortized on a straight-line basis over the balance of the term of the lease beginning April 1, 2008 as a reduction to rental expense.Amortization expense for three month period ended March 31, 2011 amounted to $28,665 [2010 - $28,665]. 12 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 7. LEASE INDUCEMENTS (cont’d) [iii] The Company received a repayable leasehold improvement for an amount of $7.8 million used for additional improvements to the facility.This lease inducement is being repaid over the term of the operating lease commencing February 1, 2008 at approximately $88,500 per month including interest calculated at an interest rate negotiated between the Company and the landlord.Principal repayments for the three month period ended March 31, 2011 amounted to $71,337 [2010 - $63,939]. Future principal repayments due to be paid are estimated as follows: March 31, $ Thereafter To secure the lease, the Company is maintaining a security deposit with the landlord in the form of an irrevocable letter of credit in the amount of $870,610 collateralized by a term deposit with market value of $878,057 [2010 - $875,052], which is presented as part of restricted investments in the long-term asset section of the consolidated balance sheets. 13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 8. DEFERRED REVENUE March 31, December 31, $ $ Beginning balance: Product sales Contract service fees and revenues from collaborative research arrangements Additions: Product sales Contract service fees and revenues from collaborative research arrangements - Recognition of revenue: Product sales Contract service fees and revenues from collaborative research arrangements Ending balance: Product sales Contract service fees and revenues from collaborative research arrangements Summarized as to: Current Portion Product sales Contract service fees and revenues from collaborative research arrangements Current Portion Long-Term Portion Product sales Contract service fees and revenues from collaborative research arrangements Long-Term Portion Total 14 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 9. SHARE CAPITAL AND CONTRIBUTED SURPLUS [a] Authorized - Unlimited common shares without par value. [b] Issued Issued and Outstanding Contributed Number Amount Surplus [Adjusted - see note 2[a]] # $ $ Balance, December 31, 2009 Issued for cash: Private Placement, net of issue costs [i] - Exercise of stock options - Exercise of warrants - Issued for non-cash consideration: Value of warrants exercised - Stock-based compensation related to stock options exercised - Stock-based compensation [note 9 [d]] - - Balance, December 31, 2010 Stock-based compensation [note 9 [d]] Balance, March 31, 2011 [i] The Company closed a private placement on July 28, 2010 consisting of 13,333,333 common shares at a price of $0.60 per share, for total gross proceeds of $8,000,000 before share issuance costs of $525,080 for net proceeds of $7,474,920. [c]Stock option plan At the Annual General Meeting held June 3, 2008, the Company’s shareholders’ approved a new stock option plan (“2008 Plan”) to be compliant with the TSX (“Toronto Stock Exchange”) rules following the listing of the Company’s shares ontheTSXinDecember 2007. Of the 1,700,000 stock options authorized for grant under the 2008 Plan, 688,476 stock options are available for grant at March 31, 2011. 15 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 9. SHARE CAPITAL AND CONTRIBUTED SURPLUS (cont’d) [c] Stock option plan (cont’d) As at March 31, 2011, the following stock options were outstanding: Options outstanding Options exercisable March 31,2011 March 31,2011 Range of exercise price Number of shares under option Weighted average remaining contractual life Weighted average exercise price Number of options currently exercisable Weighted average exercise price $ # (years) $ # $ 0.41 -1.99 4.00 -4.99 5.00 -5.99 6.00 -6.99 7.00 -7.99 8.00 -8.99 10.00 - 11.00 0.41 - 11.00 The options expire at various dates from April 20, 2011 to December 01, 2015. Stock option transactions and the number of stock options outstanding are summarized as follows: Number of optioned common shares Weighted average exercise price # $ Balance, December 31, 2009 Options granted Options forfeited Options expired Options exercised Balance, December 31, 2010 Options granted - - Options forfeited Options expired Options cancelled Balance, March 31, 2011 16 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 9. SHARE CAPITAL AND CONTRIBUTED SURPLUS (cont’d) [c] Stock option plan (cont’d) The exercise price equaled the closing trading price of the common shares on the date preceding the date of grant for all options granted.The Company did not grant any stock options during the three month period ended March 31, 2011. [d] Stock-based compensation For the three month period ended March 31, 2011, the Company recognized compensation expense of $127,412 [2010 - $209,968] as a result of stock options granted to officers, directors and employees, with a corresponding credit to contributed surplus. The following table shows stock-based compensation allocated by type of cost: Three Months Ended March 31, $ $ Cost of sales Research and development Sales and marketing General and administrative [e] Escrow shares Pursuant to an escrow agreement dated December 31, 1995 and approved by the shareholders on June 19, 1996, 82,500 common shares were held in escrow.At the shareholders meeting on June 21, 2004, the shareholders approved a resolution to amend the terms of the escrow agreement, such that the escrow release is now based on a six-year time release formula, in accordance with the policies of the TSX Venture Exchange.Previously, the escrow shares were to be released based on the Company’s cumulative cash flow.Commencing March 2005, common shares held in escrow may be released upon request, in twelve tranches over a period of six years, with tranches released every six months.Each of the first four tranches consists of 4,125 common shares or 5% of the total escrow shares and each of the remaining eight tranches consists of 8,250 common shares or 10% of the total escrow shares.As at March 31, 2011, 82,500 common shares have been released from escrow leaving a balance of escrow shares of nil. 17 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 9. SHARE CAPITAL AND CONTRIBUTED SURPLUS (cont’d) [f] Common share purchase warrants At March 31, 2011, the following common share purchase warrants are outstanding: Issue Date Number of common shares issuable Exercise price $ Expiry date October 28, 2008 October28, 2011 October 31, 2008 October31, 2011 May 21, 2009 May 21, 2011 Common share purchase warrant transactions are summarized as follows: Number of Weighted average warrants exercise price # $ Balance, December 31, 2009 Warrants exercised Balance, December 31, 2010 Warrants issued/exercised - - Balance, March 31, 2011 10. RELATED PARTY TRANSACTIONS [i] For the three month period ended March 31, 2011, directors’ fees totaling $20,250 were incurred by the Company for routine services provided by non-management members of the Board of Directors [2010 - $21,000].As at March 31, 2011, $60,500 remained outstanding and was included in the balance of accrued and other liabilities. [ii] The Company retains a law firm where a corporate partner was a non-management member of the Board of Directors until May 3, 2010.During the three month period ended March 31, 2010 while the corporate partner was a non-management member of the Board of Directors, the Company incurred legal expenses from this law firm of $13,857 of which $1,560 were share issuance costs directly related to the private placement in the year [Note 9 (b) (i)]. As at March 31, 2011, there were no amounts outstanding to this law firm. All related party transactions are recorded at their exchange amounts, established and agreed between the related parties. 18 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 11. ACCOUNTING FOR TAX UNCERTAINTIES The amount of liability for unrecognized tax benefits as of March 31, 2011 is nil. The Company recognizes interest and penalties related to income taxes in interest income (expense). To date, the Company has not incurred any significant interest and penalties. 12. COMMITMENTS AND CONTINGENCIES [a] License agreements [i] The Company entered into an exclusive license agreement with the University of British Columbia (“UBC”) effective March 1996, as amended October 2003, to use and sublicense certain technology (“Technology”) and any improvements thereon, and to manufacture, distribute and sell products in connection therewith.In consideration for these rights, the Company paid a non-refundable license fee of $5,000 upon execution of the agreement and $5,000 in January 1997, and is required to pay quarterly royalties based on 2% of revenue generated from the sale of products that incorporate the Technology.In addition, in the event the Company sublicenses the Technology, the Company is required to pay to UBC a royalty comprised of 20% of the first $1,000,000 of sublicensing revenue per calendar year and 10% of sublicensing revenue that exceeds $1,000,000 in each calendar year. Commencing in 2003 and for a period of nine years thereafter, royalties payable to UBC are subject to a $2,500 quarterly minimum plus a $500 annual license maintenance fee.Effective January 1, 2006 the annual license fee increased to $1,000. These payments are accrued and expensed in the year incurred.The agreement terminates on the expiration date in 2016, or invalidity of the patents or upon bankruptcy or insolvency of the Company.For the three month period ended March 31, 2011, the Company incurred an expense of $2,500 [2010 - $2,750] for royalty and license fees. [ii] The Company entered into a non-exclusive license agreement, effective July 2005, as amended September 2008, to use and sublicense certain technology (“Technology”) for one of the Company’s cardiac tests.In consideration for these rights, the Company paid a non-refundable license issuance fee of $2,000,000 in the first two years after execution of the agreement and is required to pay quarterly royalties based on the greater of 8% of revenue generated from, or U.S. $1.30 per unit from the sale of, products that incorporate the Technology.For the three month period ended March 31, 2011, the Company incurred an expense of $69,563 [2010 - $9,376] for royalty and license fees. [iii] The company entered into a non-exclusive license and supply agreement, effective September 30, 2009 to purchase certain proprietary materials “Materials” and use related intellectual property to manufacture, sell and have sold lateral flow immunoassay products.In consideration for these rights, the Company is to pay a non-refundable, non-creditable license fee, of USD$85,000 in 17 equal quarterly payments of USD$5,000 commencing December 31, 2009.For the three month period ended March 31, 2011, the Company incurred an expense of $4,848 [2010 - $10,158] for license fees. 19 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 12. COMMITMENTS AND CONTINGENCIES (cont’d) [iii] License agreements (cont’d) The minimum annual purchase commitments are as follows: Total March 31, $ [b]Indemnification of directors and officers Under the Articles of the Company, applicable law and agreements with its directors and officers, the Company, in circumstances where the individual has acted legally, honestly and in good faith, may, or is required to indemnify its directors and officers against certain losses. The Company's liability in respect of the indemnities is not limited.The maximum potential of the future payments is unlimited.However, the Company maintains appropriate liability insurance that limits the exposure and enables the Company to recover any future amounts paid, less any deductible amounts pursuant to the terms of the respective policies, the amounts of which are not considered material. [c] Indemnification of third parties The Company has entered into license and research agreements with third parties that include indemnification provisions that are customary in the industry. These indemnifications generally require the Company to compensate the other party for certain damages and costs incurred as a result of third party claims or damages arising from these transactions.The nature of the indemnification obligations prevents the Company from making areasonable estimate of the maximum potential amount that it could be required to pay.Todate, the Company has not made any indemnification payments under such agreements and no amount has been accrued in these consolidated financial statements with respect to these indemnification obligations. [d] Supply agreement The Company entered into a supply agreement, effective September 2003 for certain reagents for the Company’s RAMP West Nile Virus Test.In addition to paying for the reagent purchased, the Company is required to pay the supplier semi-annual royalties equal to 10% of net revenue generated from the sale of the Company’s RAMP West Nile Virus Test.The initial term of the agreement was three years from the effective date and is automatically renewed for successive periods of one year until either party terminates the Agreement.For the three month period ended March 31, 2011, the Company incurred an expense of $18,387[2010 - $7,161] for royalties to the supplier. 20 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 12. COMMITMENTS AND CONTINGENCIES (cont’d) [e] Lease agreements [i] The Company entered into a long-term agreement to lease a single tenant 46,000 square foot facility to house all of the Company’s operations beginning March 2008.Rent is payable from February 1, 2008 to January 31, 2023.The Company is required to pay the landlord total gross monthly payments of approximately $160,000, which is comprised of base rent, administrative and management fees, estimated property taxes and repayments of the repayable lease inducement [Note 7[iii]]. For the three month period ended March 31, 2011, $380,079 [2010 - $388,247] was incurred for expenses related to base rent, administrative and management fees, estimated property taxes, rent-free inducement and interest on repayments of the repayable lease inducement offset by amortization of both the rent-free inducement [Note 7[i]] and non-repayable leasehold improvement allowance [Note 7[ii]]. [ii] The Company entered into a number of operating leases for administrative equipment. [iii] The minimum annual cost of lease commitments is estimated as follows: Premise* Equipment Total March 31, $ $ $ Thereafter *Includes base rent, administrative and management fees, estimated property taxes and repayable lease inducement payments [f] Commitment to purchase equipment As at March 31, 2011, the Company has outstanding purchase order commitments totaling $1,136 for capital purchases related to operating activities of the Company. 21 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 13. SEGMENTED INFORMATION The Company operates primarily in one business segment, the research, development, commercialization and distribution of diagnostic technologies, with primarily all of its assets and operations located in Canada.The Company’s revenues are generated from product sales primarily in the United States, Europe, Asia and Canada.Expenses are primarily incurred from purchases made from suppliers in Canada and the United States. For the three month period ended March 31, 2011, 100% of the Company’s contract service fees and revenues from collaborative research arrangements were generated from three customers [2010 – 100% from two customers]. Contract service fees and revenues from collaborative research arrangements by geographic location were as follows: Three Months Ended March 31, $ $ Asia Europe - United States Total For the three months ended March 31, 2011, $1,218,856 in product sales were generated from three customers [2010 - $697,931 from three customers]. Product sales by customer location were as follows: Three Months Ended March 31, $ $ Asia (Japan, China and Other) United States Europe Other Canada Total Product sales by type of product were as follows: Three Months Ended March 31, $ $ Clinical products Bio-defense products Vector products (West Nile Virus) Total 22 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 14. RECONCILATION OF GENERALLY ACCEPTED ACCOUNTING PRINCIPLES The consolidated financial statements have been prepared in accordance with U.S. GAAP which differ in certain respects from those principles and practices that the Company would have followed had its consolidated financial statements been prepared in accordance with Canadian GAAP. No material adjustments arise in the reconciliation of the consolidated statements of loss, comprehensive loss and cash flows, from U.S. to Canadian GAAP. Reconciliation of the consolidated balance sheets: Common Stock Contributed Surplus Deficit Notes As at March 31, 2011 $ $ $ Stated in accordance with U.S. GAAP Re-pricing of options - (a) Redemption loss - (b) Escrow shares released - (b) Stated in accordance with Canadian GAAP Common Stock Contributed Surplus Deficit As at December 31, 2010 $ $ $ Stated in accordance with U.S. GAAP Re-pricing of options - (a) Redemption loss - (b) Escrow shares released - (b) Stated in accordance with Canadian GAAP (a) For purposes of reconciliation from U.S. GAAP, the re-pricing of options is subject to variable plan accounting under APB 25, which can give rise to additional compensation expense. Under FASB ASC Topic 718 such re-pricings are not subject to variable plan accounting. In years prior to 2003, compensation expense of $442,846 resulted from the re-pricing of options. (b) Under U.S. GAAP for compensatory shares, the excess of the fair value of the shares in escrow over the nominal value paid is recorded as services are performed. As at December 31, 2010 all the shares previously held in escrow account have been released. For the year ended December 31, 2010 there is no reconciliation difference related to these escrow shares. 23 Response Biomedical Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP) 15. COMPARATIVE FIGURES Certain comparative figures have been reclassified from the amounts previously reported to conform to the presentation adopted in the current year. 24
